GIVAN, Justice.
A jury trial resulted in the conviction of appellant of two counts of Attempted Voluntary Manslaughter, a Class B felony, for which he received sentences of six (6) years on each count. He also was found guilty of two counts of Resisting Arrest, for which he received two (2) years on each count. The jury found, as to all counts, that appellant was guilty but mentally ill. All sentences were to run concurrently.
The facts are: Shortly after noon on February 22, 1987, police officers went to the home of appellant to serve a body attachment issued by the Environmental Municipal Court of Marion County. Appellant's troubles apparently started when an investigation indicated that he needed to clean up the inside and outside of his home in Indianapolis. During a court appearance, appellant was instructed not to stay in the house for a couple of weeks until he had the utilities turned on. At a subsequent court appearance, he was told that he might live in the home.
Later he received a summons to reappear, which stated that a body attachment had been issued. When appellant failed to appear, the officers attempted to serve the body attachment. When they arrived at appellant's home, they knocked and announced that they were police officers. However, they received no reply. After several attempts to gain entrance in this manner, they radioed police headquarters for instructions. They were instructed to enter appellant's home and serve the body attachment.
Upon receiving such instruction, they forced open the front door, entered the home, and went from room to room loudly calling appellant's name and announcing that they were police officers. However, appellant could not be found. The officers then surmised that appellant was hiding in the basement of the home. When officers attempted to descend the stairway, appellant fired a shot which struck the wall and fragments from the disintegrating bullet struck Officer Edward Baker in the hand and face. At that time, the officers retreated. However, when they again attempted to enter the basement, appellant again fired, striking Deputy Sheriff Robert E. Skiff in the arm. Officer Skiff and Officer Miller returned fire, wounding appellant. Appellant was immediately captured and hospitalized for his wounds.
Appellant claims the verdict is not supported by sufficient evidence. He contends that his conduct was reckless but that there is no evidence to demonstrate that he intended to injure anyone. Appel lant's contention flies in the face of reality in view of the facts in this case. He deliberately fired a deadly weapon in the direction of police officers who had repeatedly announced their identity and mission. In so doing, appellant, in fact, wounded two of the police officers. The jury could logically infer an intent to kill from the intentional use of a deadly weapon in a manner reasonably calculated to produce injury or death. Mills v. State (1986), Ind., 498 N.E.2d 1236. There is ample evidence in this record to support the verdict of the jury.
Appellant claims the trial court erred in permitting testimony of the police officers concerning their entry into appellant's residence. Appellant takes the position that there is no authority in the law to permit a police officer to forcefully enter a home to execute a civil attachment. In support of his position, appellant cites Casselman v. State (1985), Ind.App., 472 N.E.2d 1310. The Court of Appeals based Cas-selman upon Ind.Code § 34-4-9-2.1 and correctly observed that there is no specific authorization in the statute for breaking and entering such as we find in Ind.Code *934§ 35-33-2-8(b) concerning criminal arrest warrants. However, the language in Ind. Code § 34-4-9-2.1 states in part:
"A sheriff ... who receives an order under this section shall immediately:
(1) serve the writ; and
(2) take the person into custody."
It is obvious from the language of the statute that the legislature intended to empower the officer to carry out these duties.
In the case at bar, the officers clearly announced their identity and the purpose of their presence. When they ascertained that appellant was within the house and was deliberately refusing to respond to their request for entry, they called their superior officers and received instructions to force entry into the home.
It would be totally unrealistic to charge police officers with the duty of carrying out the court's order in a writ of attachment of the body of a person and yet instruct the officers that they had no ability to pursue the subject into his home to carry out such a court order. We do not perceive such construction of the statute to be a realistic interpretation of the legislative intent.
Appellant also cites Miller v. United States (1958), 357 U.S. 301, 78 S.Ct. 1190, 2 L.Ed.2d 1332. However, we do not find that case to be on point. In that case, law enforcement officers were in fact executing a criminal warrant. However, they broke into the house before announcing their presence and purpose. The Supreme Court held that although the entry might have been lawful if properly done, it was improper because the officers failed first to state their authority and purpose for demanding admission. Such is not the situation in the case at bar.
The trial court did not err in permitting the officers to testify concerning their activities in entering appellant's home.
The trial court is affirmed.
SHEPARD, C.J., concurs in result with separate opinion.
PIVARNIK, J., concurs.
DeBRULER, J., concurs and dissents with separate opinion in which DICKSON, J., concurs.